DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Franco on 07/18/2022.
The application has been amended as follows: 
Replace claims 1-22 with the following:


1. A gaming device comprising: 
a player interface; 
a display system comprising one or more display devices; 
a game controller comprising one or more processors, the game controller executing instructions which cause the game controller to: 
establish, in response to a trigger condition, at least three player selectable options for a feature stage, 
wherein a first player selectable option of the at least three player selectable options includes an identified number of game instances for the feature stage, 
wherein a second player selectable option of the at least three player selectable options includes an identified multiplier of an award value for the feature stage, and 
wherein a third player selectable option of the at least three player selectable options includes a random number of game instances for the feature stage and a random multiplier of an award for the feature stage; and
control a display system to present the three player selectable options, wherein to present a feature game in accordance with the third player selectable option, the game controller will further: 
determine a cap value (V) which is both a maximum potential number of additional game instances and a maximum multiplier to apply to any outcomes of the additional game instances, wherein the cap value is determined based on a total number (T) of defined symbols in outcomes of the game instances for the feature stage, and 
select a set of game option variants by mapping the determined cap value to one of a plurality of sets of game option variants, wherein, for each set of game option variants, each game option variant specifies a number of additional game instances (N) and a multiplier (M), each game option variant has an associated probability (P) of the game option variant being selected, 
in response to receiving selection of the third player selectable option through the player interface, 
control the display system to display the selected game option variants for N and M, and 
conduct the number of additional game instances (N) of the selected game option variant by applying the multiplier (M) of the selected game option variant to each outcome.

2. The gaming device of claim 1, wherein selecting the set of game option variants is performed in response to receiving selection of the third player selectable option through the player interface.

3. The gaming device of claim 1, wherein the set of game option variants is established wherein each value of N and each value of M is an integer less than or equal to V.

4. The gaming device of claim 3, wherein the set of game option variants is configured such that each set of game option variants is configured such that .SIGMA..sub.i=1.sup.S(P.sub.iM.sub.iN.sub.i)=V, where S is a number of game option variants in a respective set of game option variants.

5. The gaming device of claim 3, wherein the plurality of sets of game option variants comprises every possible combination of M and N from 1 to V.

6. The gaming device of claim 2, wherein determining the cap value (V) is performed in response to receiving selection of the third player selectable option through the player interface.

7. The gaming device of claim 1, wherein determining the cap value (V) is performed prior to the establishing of the at least three player selectable options.

8. The gaming device of claim 7, wherein each of the first player selectable option and the second player selectable option are determined according to M*N=V.

9. The gaming device of claim 8, wherein the first player selectable option is configured with M=1.

10. The gaming device of claim 8, wherein the second player selectable option is configured with N=1.

11. The gaming device of claim 1, wherein the cap value (V) is set to the number (T) of defined symbols selected in the plurality of game outcomes.

12. The gaming device of claim 1, wherein the cap value (V) is set to the lower of a predefined maximum cap value and the number (T) of defined symbols selected in the plurality of game outcomes.

13. The gaming device of claim 1, wherein the cap value (V) is greater than the number (T) of defined symbols selected in the plurality of game outcomes.

14. The gaming device of claim 1, wherein each set of game option variants is defined by at least one weighted table stored in a memory accessible to the game controller that defines each game option variant and the associated probability of the variant being selected.

15. The gaming device of claim 1, wherein selecting a set of game option variants comprises randomly selecting a set of game option variants from a table of sets of game option variants.

16. The gaming device of claim 15, wherein selecting a set of game option variants comprises selecting a set of game option variants from the table of sets of game option variants in response to a call from a random number generator.

17. The gaming device of claim 15, further comprising in response to the trigger condition, controlling the display system to present multiple options for a feature stage.

18. The gaming device of claim 17, wherein the multiple options for the feature stage comprise a collection option; and further determining that the collection option has been selected from the multiple options for the feature stage.

19. (Cancelled)

20. (Cancelled)

21. A non-transitory computer readable medium comprising computer readable code executable by one or more processors to:
establish, by a game controller and in response to a trigger condition, at least three
player selectable options for a feature stage,
wherein a first player selectable option of the at least three player selectable options includes an identified number of game instances for the feature stage,
wherein a second player selectable option of the at least three player selectable options includes an identified multiplier of an award value for the feature stage, and
wherein a third player selectable option of the at least three player selectable options includes a random number of game instances for the feature stage and a random multiplier of an award for the feature stage;
control, by the game controller, a display system to present the three player selectable options; 
wherein to present a feature game in accordance with the third player selectable option, the game controller will further:
determine a cap value (V) which is both a maximum potential number of additional game instances and a maximum multiplier to apply to any outcomes of the additional game instances, wherein the cap value is determined based on a total number (T) of defined symbols in outcomes of the game instances of the feature stage, and
select a set of game option variants by mapping the determined cap value to one of a plurality of sets of game option variants, wherein, for each set of game option variants, each game option variant specifies a number of further game instances (N) and a multiplier (M), each game option variant has an associated probability (P) of the game option variant being selected, 
in response to receiving selection of the third player selectable option through the player interface,
control the display system to display the selected game option variants for N and M, and
conduct the number of further game instances (N) of the selected game option variant by applying the multiplier (M) of the selected game option variant to each outcome.

22. A method comprising: 
establishing, by a game controller and in response to a trigger condition, at least three player selectable options for a feature stage, 
wherein a first player selectable option of the at least three player selectable options includes an identified number of game instances for the feature stage, 
wherein a second player selectable option of the at least three player selectable options includes an identified multiplier of an award value for the feature stage, and 
wherein a third player selectable option of the at least three player selectable options includes a random number of game instances for the feature stage and a random multiplier of an award for the feature stage; 
controlling, by the game controller, a display system to present the three player selectable options; 
wherein to present a feature game in accordance with the third player selectable, the game controller will further: 
determine a cap value (V) which is both a maximum potential number of additional game instances and a maximum multiplier to apply to any outcomes of the additional game instances, wherein the cap value is determined based on a total number (T) of defined symbols in outcomes of the game instances of the feature stage, and 
select a set of game option variants by mapping the determined cap value to one of a plurality of sets of game option variants, wherein, for each set of game option variants, each game option variant specifies a number of additional game instances (N) and a multiplier (M), each game option variant has an associated probability (P) of the game option variant being selected, 
in response to receiving selection of the third player selectable option through the player interface, control the display system to display the selected game option variants for N and M, and 
conduct the number of game instances (N) of the selected game option variant by applying the multiplier (M) of the selected game option variant to each outcome. 




Reasons for Allowance
Claims 1-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 21 and 22: A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in explicit combination with the other limitations: 
establishing and presenting, in response to a trigger condition, at least three player-selectable options for a feature stage, wherein a first player selectable option of the at least three player selectable options includes an identified number of game instances for the feature stage, wherein a second player selectable option of the at least three player selectable options includes an identified multiplier of an award value for the feature stage, and wherein a third player selectable option of the at least three player selectable options includes a random number of game instances for the feature stage and a random multiplier of an award for the feature stage;
wherein to present a feature game in accordance with the third selection, the game
controller will further: determine a cap value (V) which is both a maximum potential number of additional game instances and a maximum multiplier to apply to any outcomes of the further game instances, wherein the cap value is determined based on a total number (T) of defined symbols in outcomes of the feature stage instances, and select a set of game option variants by mapping the determined cap value to one of a plurality of sets of game option variants, wherein, for each set of game option variants, each variant specifies a number of further game instances (N) and a multiplier (M), each variant has an associated probability (P) of the variant being selected; and  
in response to receiving selection of the third selection option through the player interface, control a display system to display the selected variants for N and M, and
conduct the number of game instances (N) of the selected game option variant by applying the multiplier (M) of the selected game option variant to each outcome.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715